DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicant has stated in the specification (para [0001]) that priority to the application includes a benefit to US 62/763,983.  However, the application file wrapper does not reflect this assertion.  As best understood by the examiner, the priority date of the application is the filing date of the non-provisional application, or Jun. 24, 2019.
Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, line 4 recites a second step b).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "fumigant" in claim 1 is a relative term which renders the claim indefinite.  The term "fumigant" is not defined by the claim, the specification does not provide a standard for The specification is unclear as to what may be considered a fumigant, creating uncertainty as to the scope of the claim.
Regarding claim 2, the claim fails to incorporate all of the limitations of the claim from which it depends as the claim is directed to portions of the independent claim and not the independent claim as a whole.  The examiner suggests stating, “The palm tree fumigant system of claim 1, wherein the foam bars include adhesive strips thereon.”
Regarding claim 2, the phrase “thereon” is unclear as to where the phrase references.
Regarding claim 3, the phrase “palm trees” in lines 2-5 are unclear if the palm trees are the same or different from the previously mentioned palm trees.
Claim 3 recites the limitation "the fumigant system" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the claim fails to incorporate all of the limitations of the claim from which it depends as the claim is directed to portions of the independent claim and not the independent claim as a whole.  The examiner suggests stating, “The method of claim 3, wherein the securing the fumigant system to palm trees of different sizes includes using adjustable strapping.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zobrist (US 2009/0007481).

In re. claim 1, Zobrist teaches a palm tree fumigant system (understood to encompass all trees) (col. 1, ln. 17-19) comprised of the following parts: fumigant tablets (understood to encompass the fungicidal solution (col. 3, ln. 23-29) or fibrous absorbent wadding (12)); plastic sheeting (13) (col. 2, ln. 1-4); foam bars (11, 11’) (top and bottom seals comprise foamed natural rubber) (col. 2, ln. 57-62); and adjustable strapping (15, 15’).
In re. claim 2, Zobrist teaches the foam bars of claim 1 having adhesive strips thereon (clamping means may utilize vinyl polymer backed tape) (col. 2, ln. 63-70).

Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Sulaiman et al. (US 2,947,111).

In re. claim 3, Al-Sulaiman teaches a method of eradicating insects in palm trees, the method comprised of the following: Fumigating palm trees (with insecticide to target red palm weevils) (para [0004]); Sealing fumigants inside palm trees (via shell (16) forcing insecticide into insect tunnels) (para [0023]); Preventing human exposure to fumigants inside palm trees (via shell (16)) (para [0023]); and Securing the fumigant system (10) to palm trees of different sizes (as understood when placed around the trunk of any tree) (para [0021]).
In re. claim 4, Al-Sulaiman teaches securing the fumigant system to palm trees of claim 3 using the adjustable strapping (via the required number of base members (28)) (para [0022]).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Sulaiman in view of Zobrist.

In re. claim 1, Al-Sulaiman teaches a palm tree fumigant system (invention targets red palm weevils) (para [0004]) comprised of the following parts: fumigant tablets (understood to encompass insecticide (10)) (para [0020]); sheeting (1) (para [0020]); bars (40) (fig. 4); and adjustable strapping (28) (para [0022]).
Al-Sulaiman fails to disclose the sheeting is plastic and the bars are foam.
Zobrist teaches bars (11, 11’) made of foam (top and bottom seals comprise foamed natural rubber) (col. 2, ln. 57-62) and the sheeting (13) made of plastic (col. 2, ln. 1-4).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Al-Sulaiman to incorporate the teachings of Zobrist to have the bars made of foam and the sheeting made of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re. claim 2, Al-Sulaiman fails to disclose the foam bars of claim 1 having adhesive strips thereon.
Zobrist teaches the foam bars of claim 1 having adhesive strips thereon (clamping means may utilize vinyl polymer backed tape (col. 2, ln. 63-70).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Al-Sulaiman to incorporate the teachings of Zobrist to have adhesive strips, since there are a finite number of identified, predictable potential solutions to secure the foam bars and one of ordinary skill in the art could have pursued the known potential solutions .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner




/Christopher D Hutchens/            Primary Examiner, Art Unit 3647